Title: Fryday July 9.
From: Adams, Abigail
To: 


       A fine day; but little wind; have been upon Deck the chief of the Day, engaged in reading Campbles political Survey of Great Britain. None of the advantages which he has enumerated belonging to Britain of Soil, climate, water; &c. but what America possesses in an equal if not superiour degree. As our Country becomes more populous, we shall be daily makeing new discoveries and vie in some future day, with the most celebrated European Nation; for as yet; we may say, with the Queen of Sheby, the one half has not been told. We are in the infancy of Science, and have but just begun to form Societies for the propagation and encouragement of the fine Arts. The 3 2 most celebrated painters now in Britain are Americans Mrs. Wright Mr. Copely and Mr. West.
      